DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Application Number 16/977,104 filed on 09/01/2020.
Claims 18-34 have been amended and are hereby entered.  
Claims 1-17 have been cancelled.
Claims 18-34 are currently pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Jeffrey Chalhoub.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 9, 2020 and October 12, 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:

“1A”, referring to “a vehicle system”,
“IM1”, referring to “an image”,
“182”, referring to “offset amount determination information”,
“142”, referring to “event determiner”,
“144”, referring to “target trajectory generator”.
  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:

“IM2”.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.

If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“a recognizer” in claims 18, and 31-34,
“a driving controller” in claims 18, and 33-34,

“The automated driving control device 100 includes, for example, a first controller 120, a second controller 160, a third controller 170, and a storage 180. Each of the first controller 120, the second controller 160, and the third controller 170 is realized, for example, by causing a processor such as a central processing unit (CPU) to execute a program (software). Some or all of the constituent elements may be realized by hardware (a circuit unit including circuitry) such as a large scale integration (LSI), an application specific integrated circuit (ASIC), a field-programmable gate array (FPGA), or a graphics processing unit (GPU) or may be realized by software and hardware in cooperation. The program may be stored in advance in the storage 180 of the automated driving control device 100 or may be stored in a storage medium such as a DVD or a CD-ROM which can be detachably mounted and the storage medium may be mounted on a drive device to be installed in the storage 180.” (Description of Embodiments – 45th paragraph)

“The second controller 160 includes, for example, an acquirer 162, a speed controller 164, and a steering controller 166. A combination of the action plan generator 140 and the second controller 160 is an example of a "driving controller."” (Description of Embodiments – 62nd paragraph)

“a first acquirer” in claims 18-19, and 31-34,
“a second acquirer” in claims 18-19, and 33-34,
“an outputter” in claims 18-19, 21-29, and 31-34,

“The outputter is a display, a speaker, or the like included in the HMI 30.” (Description of Embodiments – 75th paragraph)

“The terminal device 500 includes, for example, a position specifier and an outputter. The position specifier specifies a position of an own device based on signals received from GNSS satellites. In the following description, the terminal device 500 is assumed to be carried by the occupant of the own vehicle M. The outputter is, for example, a touch panel in which a display and an operation portion are integrated.” (Description of Embodiments – 112th paragraph)

“a proposer” in claims 18-29, and 33-34.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a recognizer configured to recognize a surrounding situation of a vehicle” in claim 18 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of recognizing “an object which is around the own vehicle M based on information input from the camera 10, the radar device 12, and the finder 14 via the object recognition device 16.” There is no disclosure of any particular structure, either explicitly or inherently, to recognize. The use of “an object which is around the own vehicle M based on information input from the camera 10, the radar device 12, and the finder 14 via the object recognition device 16” is not adequate structure for performing the recognizing function because it does not describe a particular structure for the function and does not provide enough description for one of ordinary skill in the art to understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a first acquirer configured to acquire a first arrival time” in claim 18 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of transmitting “a supply request to the information supply device 310 in order to request the information supply device 310 to supply an arrival time for the own vehicle M to arrive at a destination or a parking lot subsidiary to the destination from the position of the own vehicle M. Then, the first acquirer 172 acquires a required time to the destination which is a response to the supply request.” There is no disclosure of any particular structure, either explicitly or inherently, to acquire. The use of “a supply request to the information supply device 310 in order to request the information supply device 310 to supply an arrival time for the own vehicle M to arrive at a destination or a parking lot subsidiary to the destination from the position of the own vehicle M. Then, the first acquirer 172 acquires a required time to the destination which is a response to the supply request” is not adequate structure for performing the acquiring function because it does not describe a particular structure for the function and does not provide enough description for one of ordinary skill in the art to understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a second acquirer configured to acquire a second arrival time” in claim 18 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of acquiring “information for deriving the second arrival time from the information supply device 310 in addition to (or instead of) the first arrival time.” There is no disclosure of any particular structure, either explicitly or inherently, to acquire. The use of “information for deriving the second arrival time from the information supply device 310 in addition to (or instead of) the first arrival time” is not adequate structure for performing the acquiring function because it does not describe a particular structure for the function and does not provide enough description for one of ordinary skill in the art to understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a proposer configured to cause the outputter to output proposal information” in claim 18 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of causing “the own vehicle M to park at the destination of the own vehicle M or the specific parking lot of the destination by the automated driving”. There is no disclosure of any particular structure, either explicitly or inherently, to cause. The use of “the own vehicle M to park at the destination of the own vehicle M or the specific parking lot of the destination by the automated driving” is not adequate structure for performing the causing function because it does not describe a particular structure for the function and does not provide enough description for one of ordinary skill in the art to understand which acquiring structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
A similar analysis may be conducted for independent claims 31-34.
Claims 19-30 are also rejected due to their dependency on claim 18.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed functions of, for example, recognizing a surrounding situation of a vehicle in claim 18. The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Claims 19-30 are also rejected due to their dependency on claim 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-26, 28, and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Horita (U.S. Pub. No. 2017/0113686 A1) in view of Fukida (JP 2010164435 A) in further view of Shironaga (JP 2008216231 A).

Regarding Claim 18:
Horita teaches:
A vehicle control system comprising:, (“a traveling control system” (Horita: Technical Field – 1st paragraph))
a recognizer configured to recognize a surrounding situation of a vehicle;, (“an externality recognition information acquisition unit that receives externality recognition information from an externality sensor ascertaining objects outside the self-vehicle including an obstacle and another vehicle on a route” (Horita: Summary of Invention – 8th paragraph))
a driving controller configured to execute automated driving in which, (“there is provided a traveling control system that is mounted on a vehicle and performs traveling control on the vehicle.” (Horita: Summary of Invention – 8th paragraph))
acceleration or deceleration and steering of the vehicle are controlled, (“a steering angle or an acceleration or deceleration speed is controlled” (Horita: Description of Embodiments – 62nd paragraph))
according to the surrounding situation recognized by the recognizer;, (“based on the externality recognition information received from the externality recognition information acquisition unit” (Horita: Summary of Invention – 8th paragraph))
to arrive at a destination of the vehicle or a parking lot subsidiary to the destination from a predetermined position, (“A parking mode 305 means, for example, a driving behavior state in which the vehicle 2 is parked at a predetermined location in a parking lot or on a road. In the parking mode 305, two types of traveling control, normal traveling control 350 and stopping control 351, are defined. The normal traveling control 350 is a state in which a steering angle or an acceleration or deceleration speed is controlled according to a traveling track for parking” (Horita: Description of Embodiments – 62nd paragraph, FIG. 1-2))
by the automated driving;, (“performs traveling control on the vehicle.” (Horita: Summary of Invention – 8th paragraph))
an outputter configured to output information; and a proposer configured to cause the outputter to output proposal information regarding a proposal, (“The on-vehicle display device 20 is, for example, a display device mounted on the vehicle 2 and includes a processing unit, a storage unit 220, a communication unit 230, a screen input and output unit 240, and an audio input and output unit 250. The form of the on-vehicle display device 20 is not particularly limited, but may be, for example, a navigation device or an external device such as a smartphone connected to a vehicle network by a user of the vehicle 2. The processing unit is configured to include a CPU 200 and a memory such as a RAM and executes a predetermined operation program stored in the storage unit 220 to perform a process of realizing a function of the on-vehicle display device 20. The storage unit 220 is configured to include, for example, a storage device such as an HDD, a flash memory, or a ROM and stores a program to be executed by the processing unit and a data group necessary to realize the system. In the embodiment, the storage unit 220 particularly stores programs such as a traveling route decision unit 201 that decides a route on a road map which is to be traveled by the vehicle 2 or is recommended to be traveled” (Horita: Description of Embodiments – 41st-43rd paragraph, FIG. 1))
wherein the proposer is configured to cause the outputter to output the proposal information to the occupant according to, (“The on-vehicle display device 20 is, for example, a display device mounted on the vehicle 2 and includes a processing unit, a storage unit 220, a communication unit 230, a screen input and output unit 240, and an audio input and output unit 250. The form of the on-vehicle display device 20 is not particularly limited, but may be, for example, a navigation device or an external device such as a smartphone connected to a vehicle network by a user of the vehicle 2. The processing unit is configured to include a CPU 200 and a memory such as a RAM and executes a predetermined operation program stored in the storage unit 220 to perform a process of realizing a function of the on-vehicle display device 20. The storage unit 220 is configured to include, for example, a storage device such as an HDD, a flash memory, or a ROM and stores a program to be executed by the processing unit and a data group necessary to realize the system. In the embodiment, the storage unit 220 particularly stores programs such as a traveling route decision unit 201 that decides a route on a road map which is to be traveled by the vehicle 2 or is recommended to be traveled” (Horita: Description of Embodiments – 41st-43rd paragraph, FIG. 1))
and cause the vehicle to arrive at the destination or the parking lot by the automated driving, (“A parking mode 305 means, for example, a driving behavior state in which the vehicle 2 is parked at a predetermined location in a parking lot or on a road. In the parking mode 305, two types of traveling control, normal traveling control 350 and stopping control 351, are defined. The normal traveling control 350 is a state in which a steering angle or an acceleration or deceleration speed is controlled according to a traveling track for parking” (Horita: Description of Embodiments – 62nd paragraph, FIG. 1-2))
Horita does not teach but Fukida teaches:
to arrive at the destination from the predetermined position in an alternative way in place of movement of the vehicle;, (“The in-vehicle device according to the second embodiment has a function of presenting a movement route including a walk to the boarding place of the transportation to the in-vehicle device according to the first embodiment, and the passenger who sees off the vehicle can see off.” (Fukida: Description of Embodiments – 115th paragraph) Examiner Note: The examiner is interpreting the walking to be considered the alternative way in place of movement of the vehicle. Furthermore, the examiner is interpreting the start position of the route to be a predetermined position.)
to head for the destination in the alternative way to the occupant according to, (“The in-vehicle device according to the second embodiment has a function of presenting a movement route including a walk to the boarding place of the transportation to the in-vehicle device according to the first embodiment, and the passenger who sees off the vehicle can see off.” (Fukida: Description of Embodiments – 115th paragraph) Examiner Note: The examiner is interpreting the walking to be considered the alternative way in place of movement of the vehicle.)
after the occupant heads for the destination by walking when the occupant heads for the destination by walking according to the proposal information., (“The in-vehicle device according to the second embodiment has a function of presenting a movement route including a walk to the boarding place of the transportation to the in-vehicle device according to the first embodiment, and the passenger who sees off the vehicle can see off.” (Fukida: Description of Embodiments – 115th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Horita with these above aforementioned teachings from Fukida in order to create a user friendly and effective vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Horita’s travelling control system and device and on-vehicle display device with Fukida’s in-vehicle apparatus as “the necessary information may be acquired in advance using a mobile phone before departure, and a travel plan by vehicle may be made.” (Fukida: Background Information – 2nd paragraph) Therefore, “an in-vehicle device has been proposed for the convenience of occupants including the driver of a vehicle” (Fukida: Background Information – 6th paragraph), thus creating a convenient and user-friendly vehicle control and information processing system and avoiding the complication of continuously checking the mobile phone for updates or estimated times of arrival for example.
Horita in view of Fukida does not teach but Shironaga teaches:
a first acquirer configured to acquire a first arrival time for the vehicle, (“a first time difference acquisition means for acquiring a first arrival time” (Shironaga: Technical Solution – 6th paragraph))
a second acquirer configured to acquire a second arrival time for an occupant of the vehicle, (“A second time difference acquisition means for acquiring a second arrival time” (Shironaga: Technical Solution – 6th paragraph))
comparison between the first arrival time acquired by the first acquirer and the second arrival time acquired by the second acquirer,, (“acquiring a first arrival time difference of each signal transmitted by the transmitter when reaching a first point on the road, and the first time difference acquisition means. A second time difference acquisition means for acquiring a second arrival time difference of each signal transmitted by the transmitter when arriving at a second point after passing the first point, and position information of the transmitter, the first. It is characterized by comprising a specific means for specifying the own vehicle position of the second point based on the information about the point, the first arrival time difference and the second arrival time difference.” (Shironaga: Technical Solution – 6th paragraph) Examiner Note: The examiner is interpreting a comparison to happen between the first and second arrival time differences in order to determine the own vehicle position.)
the comparison between the first arrival time and the second arrival time, (“acquiring a first arrival time difference of each signal transmitted by the transmitter when reaching a first point on the road, and the first time difference acquisition means. A second time difference acquisition means for acquiring a second arrival time difference of each signal transmitted by the transmitter when arriving at a second point after passing the first point, and position information of the transmitter, the first. It is characterized by comprising a specific means for specifying the own vehicle position of the second point based on the information about the point, the first arrival time difference and the second arrival time difference.” (Shironaga: Technical Solution – 6th paragraph) Examiner Note: The examiner is interpreting a comparison to happen between the first and second arrival time differences in order to determine the own vehicle position.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Horita in view of Fukida with these above aforementioned teachings from Shironaga in order to create an accurate and efficient vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Horita’s travelling control system and device and on-vehicle display device with Shironaga’s communication system, in-vehicle machine, and transmitter in order “to prevent traffic accidents between vehicles in and near an intersection, or between a vehicle and a pedestrian” (Shironaga: Background Art – 2nd paragraph). As “it is necessary to surely stop the vehicle before the stop line provided near the intersection, and it is necessary to accurately grasp the distance from the vehicle to the stop line” (Shironaga: Disclosure of Invention – 3rd paragraph), combining both Horita and Shironaga would create “a communication system capable of specifying the position of a vehicle traveling on a road with high accuracy” (Shironaga: Technical Field – 1st paragraph).
Regarding Claim 19:
Horita in view of Fukida in further view of Shironaga as shown in the rejection above, discloses the limitations of claim 18. Horita further teaches:
The vehicle control system according to claim 18, wherein the proposer is configured to cause the outputter to output the proposal information, (“The on-vehicle display device 20 is, for example, a display device mounted on the vehicle 2 and includes a processing unit, a storage unit 220, a communication unit 230, a screen input and output unit 240, and an audio input and output unit 250. The form of the on-vehicle display device 20 is not particularly limited, but may be, for example, a navigation device or an external device such as a smartphone connected to a vehicle network by a user of the vehicle 2. The processing unit is configured to include a CPU 200 and a memory such as a RAM and executes a predetermined operation program stored in the storage unit 220 to perform a process of realizing a function of the on-vehicle display device 20. The storage unit 220 is configured to include, for example, a storage device such as an HDD, a flash memory, or a ROM and stores a program to be executed by the processing unit and a data group necessary to realize the system. In the embodiment, the storage unit 220 particularly stores programs such as a traveling route decision unit 201 that decides a route on a road map which is to be traveled by the vehicle 2 or is recommended to be traveled” (Horita: Description of Embodiments – 41st-43rd paragraph, FIG. 1))
Horita does not teach but Shironaga teaches:
[…] when the second arrival time acquired by the second acquirer […], (“A second time difference acquisition means for acquiring a second arrival time” (Shironaga: Technical Solution – 6th paragraph))
[…] is a predetermined time or more shorter than […], (“after a predetermined time has passed” (Shironaga: Disclosure of Invention – 120th paragraph))
[…] the first arrival time acquired by the first acquirer., (“a first time difference acquisition means for acquiring a first arrival time” (Shironaga: Technical Solution – 6th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Horita with these above aforementioned teachings from Shironaga in order to create an accurate and efficient vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Horita’s travelling control system and device and on-vehicle display device with Shironaga’s communication system, in-vehicle machine, and transmitter in order “to prevent traffic accidents between vehicles in and near an intersection, or between a vehicle and a pedestrian” (Shironaga: Background Art – 2nd paragraph). As “it is necessary to surely stop the vehicle before the stop line provided near the intersection, and it is necessary to accurately grasp the distance from the vehicle to the stop line” (Shironaga: Disclosure of Invention – 3rd paragraph), combining both Horita and Shironaga would create “a communication system capable of specifying the position of a vehicle traveling on a road with high accuracy” (Shironaga: Technical Field – 1st paragraph).
Regarding Claim 20:
Horita in view of Fukida in further view of Shironaga as shown in the rejection above, discloses the limitations of claim 19. Horita further teaches:
The vehicle control system according to claim 19, wherein the proposer is configured to, (“a traveling route decision unit 201 that decides” (Horita: Description of Embodiments – 43rd paragraph, FIG. 1))
Horita does not teach but Fukida teaches:
[…] acquire weather information indicating weather of an alternative route along which […], (“The navigation information detection / determination unit 11 of the in-vehicle device (navigation) 10 acquires the latest weather information of the destination or relay point from the Internet N and transmits it to the interest information update determination unit 110 of the in-vehicle device (individual adaptation) 100d. . The personal adaptation information selection unit 102 acquires the latest weather from the Internet N, the weather at the latest destination or relay location, or the latest weather condition using roadside camera images and / or the own vehicle acquired from other vehicles by inter-vehicle communication.” (Fukida: Description of Embodiments – 152nd paragraph) Examiner Note: The examiner is interpreting the destination or relay point to be the alternative route in this case.)
[…] the occupant heads for the destination in the alternative way and changes the predetermined time […], (“The navigation information detection / determination unit 11 of the vehicle-mounted device (navigation) 10 searches for the shortest route to the set destination including walking. Then, the navigation information detection / determination unit 11 transmits the route search result to the notification control unit 103 of the vehicle-mounted device (individual adaptation) 100b. Further, the navigation information detection / determination unit 11 transmits the estimated arrival time to the set destination to the personal adaptation information selection unit 102.” (Fukida: Description of Embodiments – 117th paragraph) Examiner Note: The examiner is interpreting the estimated arrival time to be considered the predetermined time and to be updated/changed based on the alternative shortest route (by walking in this case).)
[…] according to the acquired weather information., (“By analogy with the latest weather conditions” (Fukida: Description of Embodiments – 152nd paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Horita with these above aforementioned teachings from Fukida in order to create a user friendly and effective vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Horita’s travelling control system and device and on-vehicle display device with Fukida’s in-vehicle apparatus as “the necessary information may be acquired in advance using a mobile phone before departure, and a travel plan by vehicle may be made.” (Fukida: Background Information – 2nd paragraph) Therefore, “an in-vehicle device has been proposed for the convenience of occupants including the driver of a vehicle” (Fukida: Background Information – 6th paragraph), thus creating a convenient and user-friendly vehicle control and information processing system and avoiding the complication of continuously checking the mobile phone for updates or estimated times of arrival for example.
Regarding Claim 21:
Horita in view of Fukida in further view of Shironaga as shown in the rejection above, discloses the limitations of claim 18. Horita further teaches:
The vehicle control system according to claim 18, wherein the proposer is configured to, (“a traveling route decision unit 201 that decides” (Horita: Description of Embodiments – 43rd paragraph, FIG. 1))
[…] acquire information indicating that a route along which the vehicle passes to head for the destination or the parking lot is congested […], (“A cause 403 is information regarding causes of transition of the driving behavior or the traveling control state. As the causes of the state transition, for example, causes related to surrounding obstacles such as stopped vehicles, low-speed vehicles, preceding vehicles, and pedestrians, causes related to road shapes, rules or traffic states such as curves, speed limits, signals, and congestion, and causes related to setting of a user can be considered.” (Horita: Description of Embodiments – 66th paragraph, FIG. 3))
[…] and cause the outputter to output the proposal information according to […], (“In the embodiment, the storage unit 220 particularly stores programs such as a traveling route decision unit 201 that decides a route on a road map which is to be traveled by the vehicle 2 or is recommended to be traveled” (Horita: Description of Embodiments – 41st-43rd paragraph, FIG. 1))
[…] when the route is determined to be congested according to the acquired information., (“A cause 403 is information regarding causes of transition of the driving behavior or the traveling control state. As the causes of the state transition, for example, causes related to surrounding obstacles such as stopped vehicles, low-speed vehicles, preceding vehicles, and pedestrians, causes related to road shapes, rules or traffic states such as curves, speed limits, signals, and congestion, and causes related to setting of a user can be considered.” (Horita: Description of Embodiments – 66th paragraph, FIG. 3))
Horita does not teach but Shironaga teaches:
[…] the comparison between the first arrival time and the second arrival time […], (“acquiring a first arrival time difference of each signal transmitted by the transmitter when reaching a first point on the road, and the first time difference acquisition means. A second time difference acquisition means for acquiring a second arrival time difference of each signal transmitted by the transmitter when arriving at a second point after passing the first point, and position information of the transmitter, the first. It is characterized by comprising a specific means for specifying the own vehicle position of the second point based on the information about the point, the first arrival time difference and the second arrival time difference.” (Shironaga: Technical Solution – 6th paragraph) Examiner Note: The examiner is interpreting a comparison to happen between the first and second arrival time differences in order to determine the own vehicle position.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Horita with these above aforementioned teachings from Shironaga in order to create an accurate and efficient vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Horita’s travelling control system and device and on-vehicle display device with Shironaga’s communication system, in-vehicle machine, and transmitter in order “to prevent traffic accidents between vehicles in and near an intersection, or between a vehicle and a pedestrian” (Shironaga: Background Art – 2nd paragraph). As “it is necessary to surely stop the vehicle before the stop line provided near the intersection, and it is necessary to accurately grasp the distance from the vehicle to the stop line” (Shironaga: Disclosure of Invention – 3rd paragraph), combining both Horita and Shironaga would create “a communication system capable of specifying the position of a vehicle traveling on a road with high accuracy” (Shironaga: Technical Field – 1st paragraph).
Regarding Claim 22:
Horita in view of Fukida in further view of Shironaga as shown in the rejection above, discloses the limitations of claim 18. Horita further teaches:
The vehicle control system according to claim 18, wherein the proposer is configured to, (“a traveling route decision unit 201 that decides” (Horita: Description of Embodiments – 43rd paragraph, FIG. 1))
[…] and determine whether the outputter outputs the proposal information […], (“In the embodiment, the storage unit 220 particularly stores programs such as a traveling route decision unit 201 that decides a route on a road map which is to be traveled by the vehicle 2 or is recommended to be traveled” (Horita: Description of Embodiments – 41st-43rd paragraph, FIG. 1))
Horita does not teach but Fukida teaches:
[…] acquire weather information indicating weather of an alternative route along which […], (“The navigation information detection / determination unit 11 of the in-vehicle device (navigation) 10 acquires the latest weather information of the destination or relay point from the Internet N and transmits it to the interest information update determination unit 110 of the in-vehicle device (individual adaptation) 100d. . The personal adaptation information selection unit 102 acquires the latest weather from the Internet N, the weather at the latest destination or relay location, or the latest weather condition using roadside camera images and / or the own vehicle acquired from other vehicles by inter-vehicle communication.” (Fukida: Description of Embodiments – 152nd paragraph) Examiner Note: The examiner is interpreting the destination or relay point to be the alternative route in this case.)
[…] the occupant heads for the destination in the alternative way […], (“The in-vehicle device according to the second embodiment has a function of presenting a movement route including a walk to the boarding place of the transportation to the in-vehicle device according to the first embodiment, and the passenger who sees off the vehicle can see off.” (Fukida: Description of Embodiments – 115th paragraph) Examiner Note: The examiner is interpreting the walking to be considered the alternative way in place of movement of the vehicle.)
[…] according to the acquired weather information., (“By analogy with the latest weather conditions” (Fukida: Description of Embodiments – 152nd paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Horita with these above aforementioned teachings from Fukida in order to create a user friendly and effective vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Horita’s travelling control system and device and on-vehicle display device with Fukida’s in-vehicle apparatus as “the necessary information may be acquired in advance using a mobile phone before departure, and a travel plan by vehicle may be made.” (Fukida: Background Information – 2nd paragraph) Therefore, “an in-vehicle device has been proposed for the convenience of occupants including the driver of a vehicle” (Fukida: Background Information – 6th paragraph), thus creating a convenient and user-friendly vehicle control and information processing system and avoiding the complication of continuously checking the mobile phone for updates or estimated times of arrival for example.
Regarding Claim 23:
Horita in view of Fukida in further view of Shironaga as shown in the rejection above, discloses the limitations of claim 22. Horita further teaches:
[…] the proposer is configured to cause the outputter to output the proposal information […], (“The on-vehicle display device 20 is, for example, a display device mounted on the vehicle 2 and includes a processing unit, a storage unit 220, a communication unit 230, a screen input and output unit 240, and an audio input and output unit 250. The form of the on-vehicle display device 20 is not particularly limited, but may be, for example, a navigation device or an external device such as a smartphone connected to a vehicle network by a user of the vehicle 2. The processing unit is configured to include a CPU 200 and a memory such as a RAM and executes a predetermined operation program stored in the storage unit 220 to perform a process of realizing a function of the on-vehicle display device 20. The storage unit 220 is configured to include, for example, a storage device such as an HDD, a flash memory, or a ROM and stores a program to be executed by the processing unit and a data group necessary to realize the system. In the embodiment, the storage unit 220 particularly stores programs such as a traveling route decision unit 201 that decides a route on a road map which is to be traveled by the vehicle 2 or is recommended to be traveled” (Horita: Description of Embodiments – 41st-43rd paragraph, FIG. 1))
Horita does not teach but Fukida teaches:
The vehicle control system according to claim 22, wherein, according to the acquired weather information,, (“By analogy with the latest weather conditions” (Fukida: Description of Embodiments – 152nd paragraph))
[…] when the weather of the alternative route is determined to be clear or cloudy., (“Even if the destination is in good weather when leaving home, the weather at the destination may change suddenly on the way to the destination, resulting in a rainy state.” (Fukida: Description of Embodiments – 154th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Horita with these above aforementioned teachings from Fukida in order to create a user friendly and effective vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Horita’s travelling control system and device and on-vehicle display device with Fukida’s in-vehicle apparatus as “the necessary information may be acquired in advance using a mobile phone before departure, and a travel plan by vehicle may be made.” (Fukida: Background Information – 2nd paragraph) Therefore, “an in-vehicle device has been proposed for the convenience of occupants including the driver of a vehicle” (Fukida: Background Information – 6th paragraph), thus creating a convenient and user-friendly vehicle control and information processing system and avoiding the complication of continuously checking the mobile phone for updates or estimated times of arrival for example.
Regarding Claim 24:
Horita in view of Fukida in further view of Shironaga as shown in the rejection above, discloses the limitations of claim 18. Horita further teaches:
The vehicle control system according to claim 18, wherein the proposer is configured to, (“a traveling route decision unit 201 that decides” (Horita: Description of Embodiments – 43rd paragraph, FIG. 1))
[…] acquire scenery information indicating scenery of the alternative route along which […], (“The road map data group 221 of the on-vehicle display device 20 is a collective of data related to a digital road map including information regarding a road network structure, attributes (types of roads, speed limits, movement directions, and the like), shapes (road lane shapes, intersection shapes, and the like), landmarks (traffic signs, paints on road surfaces, and the like), and the like.” (Horita: Description of Embodiments – 44th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the landmarks to be equivalent to scenery. Furthermore, the examiner is interpreting the road map data group to include scenery along a plurality of routes including an alternative route.)
[…] and cause the outputter to not output the proposal information […], (“In the embodiment, the storage unit 220 particularly stores programs such as a traveling route decision unit 201 that decides a route on a road map which is to be traveled by the vehicle 2 or is recommended to be traveled” (Horita: Description of Embodiments – 41st-43rd paragraph, FIG. 1))
[…] when the scenery is determined not to be fine according to the acquired scenery information in a case in which […], (“The externality recognition information data group 123 of the on-vehicle control device 10 is, for example, a collective of data related to out-of-vehicle object information, such as a detection result of an obstacle (another vehicle, a bicycle, a pedestrian, a fallen object, or the like) or a characteristic object (a traffic sign, a white line, a landmark, or the like) around the vehicle 2 acquired from the externality sensor group 50 or information (information regarding other vehicles, signal information, a traffic situation, or the like) regarding an external environment of the vehicle 2 acquired via the wireless communication unit 30.” (Horita: Description of Embodiments – 38th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the externality recognition information data group to include a status of the scenery based on the detection results of obstacles on the road.)
Horita does not teach but Fukida teaches:
[…] the occupant heads for the destination in the alternative way […], (“The in-vehicle device according to the second embodiment has a function of presenting a movement route including a walk to the boarding place of the transportation to the in-vehicle device according to the first embodiment, and the passenger who sees off the vehicle can see off.” (Fukida: Description of Embodiments – 115th paragraph) Examiner Note: The examiner is interpreting the walking to be considered the alternative way in place of movement of the vehicle.)
[…] the occupant moves in the alternative way along the alternative route., (“The in-vehicle device according to the second embodiment has a function of presenting a movement route including a walk to the boarding place of the transportation to the in-vehicle device according to the first embodiment, and the passenger who sees off the vehicle can see off.” (Fukida: Description of Embodiments – 115th paragraph) Fukida further describes how the occupant moves along the alternative route and states “The navigation information detection / determination unit 11 of the vehicle-mounted device (navigation) 10 searches for the shortest route to the set destination including walking.” (Fukida: Description of Embodiments – 117th paragraph) Examiner Note: The examiner is interpreting the walking to be considered the alternative way in place of movement of the vehicle. Furthermore, the examiner is interpreting the shortest route to be the alternative route in this case.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Horita with these above aforementioned teachings from Fukida in order to create a user friendly and effective vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Horita’s travelling control system and device and on-vehicle display device with Fukida’s in-vehicle apparatus as “the necessary information may be acquired in advance using a mobile phone before departure, and a travel plan by vehicle may be made.” (Fukida: Background Information – 2nd paragraph) Therefore, “an in-vehicle device has been proposed for the convenience of occupants including the driver of a vehicle” (Fukida: Background Information – 6th paragraph), thus creating a convenient and user-friendly vehicle control and information processing system and avoiding the complication of continuously checking the mobile phone for updates or estimated times of arrival for example.
Regarding Claim 25:
Horita in view of Fukida in further view of Shironaga as shown in the rejection above, discloses the limitations of claim 24. Horita further teaches:
The vehicle control system according to claim 24, wherein the proposer is configured to cause the outputter to output the proposal information, (“The on-vehicle display device 20 is, for example, a display device mounted on the vehicle 2 and includes a processing unit, a storage unit 220, a communication unit 230, a screen input and output unit 240, and an audio input and output unit 250. The form of the on-vehicle display device 20 is not particularly limited, but may be, for example, a navigation device or an external device such as a smartphone connected to a vehicle network by a user of the vehicle 2. The processing unit is configured to include a CPU 200 and a memory such as a RAM and executes a predetermined operation program stored in the storage unit 220 to perform a process of realizing a function of the on-vehicle display device 20. The storage unit 220 is configured to include, for example, a storage device such as an HDD, a flash memory, or a ROM and stores a program to be executed by the processing unit and a data group necessary to realize the system. In the embodiment, the storage unit 220 particularly stores programs such as a traveling route decision unit 201 that decides a route on a road map which is to be traveled by the vehicle 2 or is recommended to be traveled” (Horita: Description of Embodiments – 41st-43rd paragraph, FIG. 1))
[…] when the scenery is determined to be fine according to the acquired scenery information in a case in which […], (“The externality recognition information data group 123 of the on-vehicle control device 10 is, for example, a collective of data related to out-of-vehicle object information, such as a detection result of an obstacle (another vehicle, a bicycle, a pedestrian, a fallen object, or the like) or a characteristic object (a traffic sign, a white line, a landmark, or the like) around the vehicle 2 acquired from the externality sensor group 50 or information (information regarding other vehicles, signal information, a traffic situation, or the like) regarding an external environment of the vehicle 2 acquired via the wireless communication unit 30.” (Horita: Description of Embodiments – 38th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the externality recognition information data group to include a status of the scenery based on the detection results of obstacles on the road.)
Horita does not teach but Fukida teaches:
[…] the occupant moves in the alternative way along the alternative route., (“The in-vehicle device according to the second embodiment has a function of presenting a movement route including a walk to the boarding place of the transportation to the in-vehicle device according to the first embodiment, and the passenger who sees off the vehicle can see off.” (Fukida: Description of Embodiments – 115th paragraph) Fukida further describes how the occupant moves along the alternative route and states “The navigation information detection / determination unit 11 of the vehicle-mounted device (navigation) 10 searches for the shortest route to the set destination including walking.” (Fukida: Description of Embodiments – 117th paragraph) Examiner Note: The examiner is interpreting the walking to be considered the alternative way in place of movement of the vehicle. Furthermore, the examiner is interpreting the shortest route to be the alternative route in this case.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Horita with these above aforementioned teachings from Fukida in order to create a user friendly and effective vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Horita’s travelling control system and device and on-vehicle display device with Fukida’s in-vehicle apparatus as “the necessary information may be acquired in advance using a mobile phone before departure, and a travel plan by vehicle may be made.” (Fukida: Background Information – 2nd paragraph) Therefore, “an in-vehicle device has been proposed for the convenience of occupants including the driver of a vehicle” (Fukida: Background Information – 6th paragraph), thus creating a convenient and user-friendly vehicle control and information processing system and avoiding the complication of continuously checking the mobile phone for updates or estimated times of arrival for example.
Regarding Claim 26:
Horita in view of Fukida in further view of Shironaga as shown in the rejection above, discloses the limitations of claim 18. Horita further teaches:
The vehicle control system according to claim 18, wherein the proposer is configured to, (“a traveling route decision unit 201 that decides” (Horita: Description of Embodiments – 43rd paragraph, FIG. 1))
[…] acquire sidewalk information indicating whether there is a sidewalk along the alternative route along which […], (“The road map data group 221 of the on-vehicle display device 20 is a collective of data related to a digital road map including information regarding a road network structure, attributes (types of roads, speed limits, movement directions, and the like), shapes (road lane shapes, intersection shapes, and the like), landmarks (traffic signs, paints on road surfaces, and the like), and the like.” (Horita: Description of Embodiments – 44th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the road map data group to include sidewalk information along a plurality of routes including an alternative route based on road shapes and landmarks.)
[…] and cause the outputter to output the proposal information […], (“In the embodiment, the storage unit 220 particularly stores programs such as a traveling route decision unit 201 that decides a route on a road map which is to be traveled by the vehicle 2 or is recommended to be traveled” (Horita: Description of Embodiments – 41st-43rd paragraph, FIG. 1))
[…] when there is determined to be a sidewalk along the alternative route according to the acquired sidewalk information., (“The road map data group 221 of the on-vehicle display device 20 is a collective of data related to a digital road map including information regarding a road network structure, attributes (types of roads, speed limits, movement directions, and the like), shapes (road lane shapes, intersection shapes, and the like), landmarks (traffic signs, paints on road surfaces, and the like), and the like.” (Horita: Description of Embodiments – 44th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the road map data group to include sidewalk information along a plurality of routes including an alternative route based on road shapes and landmarks.)
Horita does not teach but Fukida teaches:
[…] the occupant heads for the destination in the alternative way […], (“The in-vehicle device according to the second embodiment has a function of presenting a movement route including a walk to the boarding place of the transportation to the in-vehicle device according to the first embodiment, and the passenger who sees off the vehicle can see off.” (Fukida: Description of Embodiments – 115th paragraph) Examiner Note: The examiner is interpreting the walking to be considered the alternative way in place of movement of the vehicle.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Horita with these above aforementioned teachings from Fukida in order to create a user friendly and effective vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Horita’s travelling control system and device and on-vehicle display device with Fukida’s in-vehicle apparatus as “the necessary information may be acquired in advance using a mobile phone before departure, and a travel plan by vehicle may be made.” (Fukida: Background Information – 2nd paragraph) Therefore, “an in-vehicle device has been proposed for the convenience of occupants including the driver of a vehicle” (Fukida: Background Information – 6th paragraph), thus creating a convenient and user-friendly vehicle control and information processing system and avoiding the complication of continuously checking the mobile phone for updates or estimated times of arrival for example.
Regarding Claim 28:
Horita in view of Fukida in further view of Shironaga as shown in the rejection above, discloses the limitations of claim 18. Horita further teaches:
The vehicle control system according to claim 18, wherein the proposer is configured to cause the outputter to output the proposal information including, (“The on-vehicle display device 20 is, for example, a display device mounted on the vehicle 2 and includes a processing unit, a storage unit 220, a communication unit 230, a screen input and output unit 240, and an audio input and output unit 250. The form of the on-vehicle display device 20 is not particularly limited, but may be, for example, a navigation device or an external device such as a smartphone connected to a vehicle network by a user of the vehicle 2. The processing unit is configured to include a CPU 200 and a memory such as a RAM and executes a predetermined operation program stored in the storage unit 220 to perform a process of realizing a function of the on-vehicle display device 20. The storage unit 220 is configured to include, for example, a storage device such as an HDD, a flash memory, or a ROM and stores a program to be executed by the processing unit and a data group necessary to realize the system. In the embodiment, the storage unit 220 particularly stores programs such as a traveling route decision unit 201 that decides a route on a road map which is to be traveled by the vehicle 2 or is recommended to be traveled” (Horita: Description of Embodiments – 41st-43rd paragraph, FIG. 1))
Horita does not teach but Shironaga teaches:
[…] both the first arrival time and the second arrival time., (“the first arrival time difference and the second arrival time difference.” (Shironaga: Technical Solution – 6th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Horita with these above aforementioned teachings from Shironaga in order to create an accurate and efficient vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Horita’s travelling control system and device and on-vehicle display device with Shironaga’s communication system, in-vehicle machine, and transmitter in order “to prevent traffic accidents between vehicles in and near an intersection, or between a vehicle and a pedestrian” (Shironaga: Background Art – 2nd paragraph). As “it is necessary to surely stop the vehicle before the stop line provided near the intersection, and it is necessary to accurately grasp the distance from the vehicle to the stop line” (Shironaga: Disclosure of Invention – 3rd paragraph), combining both Horita and Shironaga would create “a communication system capable of specifying the position of a vehicle traveling on a road with high accuracy” (Shironaga: Technical Field – 1st paragraph).
Regarding Claim 30:
Horita in view of Fukida in further view of Shironaga as shown in the rejection above, discloses the limitations of claim 18. Horita does not teach but Fukida teaches:
The vehicle control system according to claim 18, wherein the alternative way is at least one way among walking, a bicycle, and a vehicle managed by a facility manager of the destination., (“The in-vehicle device according to the second embodiment has a function of presenting a movement route including a walk to the boarding place of the transportation to the in-vehicle device according to the first embodiment, and the passenger who sees off the vehicle can see off.” (Fukida: Description of Embodiments – 115th paragraph) Examiner Note: The examiner is interpreting the walking to be considered the alternative way in place of movement of the vehicle.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Horita with these above aforementioned teachings from Fukida in order to create a user friendly and effective vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Horita’s travelling control system and device and on-vehicle display device with Fukida’s in-vehicle apparatus as “the necessary information may be acquired in advance using a mobile phone before departure, and a travel plan by vehicle may be made.” (Fukida: Background Information – 2nd paragraph) Therefore, “an in-vehicle device has been proposed for the convenience of occupants including the driver of a vehicle” (Fukida: Background Information – 6th paragraph), thus creating a convenient and user-friendly vehicle control and information processing system and avoiding the complication of continuously checking the mobile phone for updates or estimated times of arrival for example.
Regarding Claim 31:
Horita teaches:
A vehicle control method causing a computer to perform:, (“The present invention relates to a traveling control device, an on-vehicle display device, and a traveling control system.” (Horita: Technical Field – 1st paragraph))
executing automated driving in which, (“performs traveling control on the vehicle.” (Horita: Summary of Invention – 8th paragraph))
acceleration or deceleration and steering of a vehicle are controlled, (“a steering angle or an acceleration or deceleration speed is controlled” (Horita: Description of Embodiments – 62nd paragraph))
according to a surrounding situation recognized by a recognizer recognizing a surrounding situation of the vehicle;, (“based on the externality recognition information received from the externality recognition information acquisition unit” (Horita: Summary of Invention – 8th paragraph))
to arrive at a destination of the vehicle or a parking lot subsidiary to the destination from a predetermined position, (“A parking mode 305 means, for example, a driving behavior state in which the vehicle 2 is parked at a predetermined location in a parking lot or on a road. In the parking mode 305, two types of traveling control, normal traveling control 350 and stopping control 351, are defined. The normal traveling control 350 is a state in which a steering angle or an acceleration or deceleration speed is controlled according to a traveling track for parking” (Horita: Description of Embodiments – 62nd paragraph, FIG. 1-2))
by the automated driving;, (“performs traveling control on the vehicle.” (Horita: Summary of Invention – 8th paragraph))
and causing an outputter outputting information to output proposal information regarding a proposal, (“The on-vehicle display device 20 is, for example, a display device mounted on the vehicle 2 and includes a processing unit, a storage unit 220, a communication unit 230, a screen input and output unit 240, and an audio input and output unit 250. The form of the on-vehicle display device 20 is not particularly limited, but may be, for example, a navigation device or an external device such as a smartphone connected to a vehicle network by a user of the vehicle 2. The processing unit is configured to include a CPU 200 and a memory such as a RAM and executes a predetermined operation program stored in the storage unit 220 to perform a process of realizing a function of the on-vehicle display device 20. The storage unit 220 is configured to include, for example, a storage device such as an HDD, a flash memory, or a ROM and stores a program to be executed by the processing unit and a data group necessary to realize the system. In the embodiment, the storage unit 220 particularly stores programs such as a traveling route decision unit 201 that decides a route on a road map which is to be traveled by the vehicle 2 or is recommended to be traveled” (Horita: Description of Embodiments – 41st-43rd paragraph, FIG. 1))
wherein the vehicle is caused to arrive at the destination or the parking lot by the automated driving, (“A parking mode 305 means, for example, a driving behavior state in which the vehicle 2 is parked at a predetermined location in a parking lot or on a road. In the parking mode 305, two types of traveling control, normal traveling control 350 and stopping control 351, are defined. The normal traveling control 350 is a state in which a steering angle or an acceleration or deceleration speed is controlled according to a traveling track for parking” (Horita: Description of Embodiments – 62nd paragraph, FIG. 1-2))
Horita does not teach but Fukida teaches:
to arrive at the destination from the predetermined position in an alternative way in place of movement of the vehicle;, (“The in-vehicle device according to the second embodiment has a function of presenting a movement route including a walk to the boarding place of the transportation to the in-vehicle device according to the first embodiment, and the passenger who sees off the vehicle can see off.” (Fukida: Description of Embodiments – 115th paragraph) Examiner Note: The examiner is interpreting the walking to be considered the alternative way in place of movement of the vehicle. Furthermore, the examiner is interpreting the start position of the route to be a predetermined position.)
to head for the destination in the alternative way to the occupant according to, (“The in-vehicle device according to the second embodiment has a function of presenting a movement route including a walk to the boarding place of the transportation to the in-vehicle device according to the first embodiment, and the passenger who sees off the vehicle can see off.” (Fukida: Description of Embodiments – 115th paragraph) Examiner Note: The examiner is interpreting the walking to be considered the alternative way in place of movement of the vehicle.)
after the occupant heads for the destination by walking when the occupant heads for the destination by walking according to the proposal information., (“The in-vehicle device according to the second embodiment has a function of presenting a movement route including a walk to the boarding place of the transportation to the in-vehicle device according to the first embodiment, and the passenger who sees off the vehicle can see off.” (Fukida: Description of Embodiments – 115th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Horita with these above aforementioned teachings from Fukida in order to create a user friendly and effective vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Horita’s travelling control system and device and on-vehicle display device with Fukida’s in-vehicle apparatus as “the necessary information may be acquired in advance using a mobile phone before departure, and a travel plan by vehicle may be made.” (Fukida: Background Information – 2nd paragraph) Therefore, “an in-vehicle device has been proposed for the convenience of occupants including the driver of a vehicle” (Fukida: Background Information – 6th paragraph), thus creating a convenient and user-friendly vehicle control and information processing system and avoiding the complication of continuously checking the mobile phone for updates or estimated times of arrival for example.
Horita in view of Fukida does not teach but Shironaga teaches:
acquiring a first arrival time for the vehicle, (“a first time difference acquisition means for acquiring a first arrival time” (Shironaga: Technical Solution – 6th paragraph))
acquiring a second arrival time for an occupant of the vehicle, (“A second time difference acquisition means for acquiring a second arrival time” (Shironaga: Technical Solution – 6th paragraph))
comparison between the first arrival time acquired by the first acquirer and the second arrival time,, (“acquiring a first arrival time difference of each signal transmitted by the transmitter when reaching a first point on the road, and the first time difference acquisition means. A second time difference acquisition means for acquiring a second arrival time difference of each signal transmitted by the transmitter when arriving at a second point after passing the first point, and position information of the transmitter, the first. It is characterized by comprising a specific means for specifying the own vehicle position of the second point based on the information about the point, the first arrival time difference and the second arrival time difference.” (Shironaga: Technical Solution – 6th paragraph) Examiner Note: The examiner is interpreting a comparison to happen between the first and second arrival time differences in order to determine the own vehicle position.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Horita in view of Fukida with these above aforementioned teachings from Shironaga in order to create an accurate and efficient vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Horita’s travelling control system and device and on-vehicle display device with Shironaga’s communication system, in-vehicle machine, and transmitter in order “to prevent traffic accidents between vehicles in and near an intersection, or between a vehicle and a pedestrian” (Shironaga: Background Art – 2nd paragraph). As “it is necessary to surely stop the vehicle before the stop line provided near the intersection, and it is necessary to accurately grasp the distance from the vehicle to the stop line” (Shironaga: Disclosure of Invention – 3rd paragraph), combining both Horita and Shironaga would create “a communication system capable of specifying the position of a vehicle traveling on a road with high accuracy” (Shironaga: Technical Field – 1st paragraph).
Regarding Claim 32:
Horita teaches:
A non-transitory computer-readable storage medium that is configured to store a computer program to be executed by a computer to perform at least:, (“When each of the foregoing processes is realized by executing a predetermined operation program by the processor, information regarding an operation program, a table, a file, and the like realizing each process can be stored in a non-volatile semiconductor memory, a storage device such as a hard disk drive or a solid state drive (SSD), or a computer-readable non-transitory data storage medium” (Horita: Description of Embodiments – 186th paragraph))
execute automated driving in which, (“performs traveling control on the vehicle.” (Horita: Summary of Invention – 8th paragraph))
acceleration or deceleration and steering of a vehicle are controlled, (“a steering angle or an acceleration or deceleration speed is controlled” (Horita: Description of Embodiments – 62nd paragraph))
according to a surrounding situation recognized by a recognizer that is configured to recognize a surrounding situation of the vehicle;, (“based on the externality recognition information received from the externality recognition information acquisition unit” (Horita: Summary of Invention – 8th paragraph))
to arrive at a destination of the vehicle or a parking lot subsidiary to the destination from a predetermined position by the automated driving;, (“A parking mode 305 means, for example, a driving behavior state in which the vehicle 2 is parked at a predetermined location in a parking lot or on a road. In the parking mode 305, two types of traveling control, normal traveling control 350 and stopping control 351, are defined. The normal traveling control 350 is a state in which a steering angle or an acceleration or deceleration speed is controlled according to a traveling track for parking” (Horita: Description of Embodiments – 62nd paragraph, FIG. 1-2))
and cause an outputter outputting information to output proposal information regarding a proposal, (“The on-vehicle display device 20 is, for example, a display device mounted on the vehicle 2 and includes a processing unit, a storage unit 220, a communication unit 230, a screen input and output unit 240, and an audio input and output unit 250. The form of the on-vehicle display device 20 is not particularly limited, but may be, for example, a navigation device or an external device such as a smartphone connected to a vehicle network by a user of the vehicle 2. The processing unit is configured to include a CPU 200 and a memory such as a RAM and executes a predetermined operation program stored in the storage unit 220 to perform a process of realizing a function of the on-vehicle display device 20. The storage unit 220 is configured to include, for example, a storage device such as an HDD, a flash memory, or a ROM and stores a program to be executed by the processing unit and a data group necessary to realize the system. In the embodiment, the storage unit 220 particularly stores programs such as a traveling route decision unit 201 that decides a route on a road map which is to be traveled by the vehicle 2 or is recommended to be traveled” (Horita: Description of Embodiments – 41st-43rd paragraph, FIG. 1))
wherein the vehicle is caused to arrive at the destination or the parking lot by the automated driving, (“A parking mode 305 means, for example, a driving behavior state in which the vehicle 2 is parked at a predetermined location in a parking lot or on a road. In the parking mode 305, two types of traveling control, normal traveling control 350 and stopping control 351, are defined. The normal traveling control 350 is a state in which a steering angle or an acceleration or deceleration speed is controlled according to a traveling track for parking” (Horita: Description of Embodiments – 62nd paragraph, FIG. 1-2))
Horita does not teach but Fukida teaches:
to arrive at the destination from the predetermined position in an alternative way in place of movement of the vehicle;, (“The in-vehicle device according to the second embodiment has a function of presenting a movement route including a walk to the boarding place of the transportation to the in-vehicle device according to the first embodiment, and the passenger who sees off the vehicle can see off.” (Fukida: Description of Embodiments – 115th paragraph) Examiner Note: The examiner is interpreting the walking to be considered the alternative way in place of movement of the vehicle. Furthermore, the examiner is interpreting the start position of the route to be a predetermined position.)
to head for the destination in the alternative way to the occupant according to, (“The in-vehicle device according to the second embodiment has a function of presenting a movement route including a walk to the boarding place of the transportation to the in-vehicle device according to the first embodiment, and the passenger who sees off the vehicle can see off.” (Fukida: Description of Embodiments – 115th paragraph) Examiner Note: The examiner is interpreting the walking to be considered the alternative way in place of movement of the vehicle.)
after the occupant heads for the destination by walking when the occupant heads for the destination on the walking according to the proposal information., (“The in-vehicle device according to the second embodiment has a function of presenting a movement route including a walk to the boarding place of the transportation to the in-vehicle device according to the first embodiment, and the passenger who sees off the vehicle can see off.” (Fukida: Description of Embodiments – 115th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Horita with these above aforementioned teachings from Fukida in order to create a user friendly and effective vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Horita’s travelling control system and device and on-vehicle display device with Fukida’s in-vehicle apparatus as “the necessary information may be acquired in advance using a mobile phone before departure, and a travel plan by vehicle may be made.” (Fukida: Background Information – 2nd paragraph) Therefore, “an in-vehicle device has been proposed for the convenience of occupants including the driver of a vehicle” (Fukida: Background Information – 6th paragraph), thus creating a convenient and user-friendly vehicle control and information processing system and avoiding the complication of continuously checking the mobile phone for updates or estimated times of arrival for example.
Horita in view of Fukida does not teach but Shironaga teaches:
acquire a first arrival time for the vehicle, (“a first time difference acquisition means for acquiring a first arrival time” (Shironaga: Technical Solution – 6th paragraph))
acquire a second arrival time for an occupant of the vehicle, (“A second time difference acquisition means for acquiring a second arrival time” (Shironaga: Technical Solution – 6th paragraph))
comparison between the first arrival time acquired by the first acquirer and the second arrival time,, (“acquiring a first arrival time difference of each signal transmitted by the transmitter when reaching a first point on the road, and the first time difference acquisition means. A second time difference acquisition means for acquiring a second arrival time difference of each signal transmitted by the transmitter when arriving at a second point after passing the first point, and position information of the transmitter, the first. It is characterized by comprising a specific means for specifying the own vehicle position of the second point based on the information about the point, the first arrival time difference and the second arrival time difference.” (Shironaga: Technical Solution – 6th paragraph) Examiner Note: The examiner is interpreting a comparison to happen between the first and second arrival time differences in order to determine the own vehicle position.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Horita in view of Fukida with these above aforementioned teachings from Shironaga in order to create an accurate and efficient vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Horita’s travelling control system and device and on-vehicle display device with Shironaga’s communication system, in-vehicle machine, and transmitter in order “to prevent traffic accidents between vehicles in and near an intersection, or between a vehicle and a pedestrian” (Shironaga: Background Art – 2nd paragraph). As “it is necessary to surely stop the vehicle before the stop line provided near the intersection, and it is necessary to accurately grasp the distance from the vehicle to the stop line” (Shironaga: Disclosure of Invention – 3rd paragraph), combining both Horita and Shironaga would create “a communication system capable of specifying the position of a vehicle traveling on a road with high accuracy” (Shironaga: Technical Field – 1st paragraph).
Regarding Claim 33:
Horita teaches:
An information processing device comprising:, (“information acquisition unit” (Horita: Summary of Invention – 8th paragraph))
to arrive at a destination of the vehicle or a parking lot subsidiary to the destination from a predetermined position in automated driving, (“A parking mode 305 means, for example, a driving behavior state in which the vehicle 2 is parked at a predetermined location in a parking lot or on a road. In the parking mode 305, two types of traveling control, normal traveling control 350 and stopping control 351, are defined. The normal traveling control 350 is a state in which a steering angle or an acceleration or deceleration speed is controlled according to a traveling track for parking” (Horita: Description of Embodiments – 62nd paragraph, FIG. 1-2))
executed by a driving controller that executes automated driving, (“there is provided a traveling control system that is mounted on a vehicle and performs traveling control on the vehicle.” (Horita: Summary of Invention – 8th paragraph))
according to a surrounding situation recognized by a recognizer that is configured to recognize a surrounding situation of the vehicle;, (“based on the externality recognition information received from the externality recognition information acquisition unit” (Horita: Summary of Invention – 8th paragraph))
and a proposer configured to cause an outputter outputting information to output proposal information regarding a proposal, (“The on-vehicle display device 20 is, for example, a display device mounted on the vehicle 2 and includes a processing unit, a storage unit 220, a communication unit 230, a screen input and output unit 240, and an audio input and output unit 250. The form of the on-vehicle display device 20 is not particularly limited, but may be, for example, a navigation device or an external device such as a smartphone connected to a vehicle network by a user of the vehicle 2. The processing unit is configured to include a CPU 200 and a memory such as a RAM and executes a predetermined operation program stored in the storage unit 220 to perform a process of realizing a function of the on-vehicle display device 20. The storage unit 220 is configured to include, for example, a storage device such as an HDD, a flash memory, or a ROM and stores a program to be executed by the processing unit and a data group necessary to realize the system. In the embodiment, the storage unit 220 particularly stores programs such as a traveling route decision unit 201 that decides a route on a road map which is to be traveled by the vehicle 2 or is recommended to be traveled” (Horita: Description of Embodiments – 41st-43rd paragraph, FIG. 1))
wherein the proposer is configured to cause the outputter to output the proposal information, (“The on-vehicle display device 20 is, for example, a display device mounted on the vehicle 2 and includes a processing unit, a storage unit 220, a communication unit 230, a screen input and output unit 240, and an audio input and output unit 250. The form of the on-vehicle display device 20 is not particularly limited, but may be, for example, a navigation device or an external device such as a smartphone connected to a vehicle network by a user of the vehicle 2. The processing unit is configured to include a CPU 200 and a memory such as a RAM and executes a predetermined operation program stored in the storage unit 220 to perform a process of realizing a function of the on-vehicle display device 20. The storage unit 220 is configured to include, for example, a storage device such as an HDD, a flash memory, or a ROM and stores a program to be executed by the processing unit and a data group necessary to realize the system. In the embodiment, the storage unit 220 particularly stores programs such as a traveling route decision unit 201 that decides a route on a road map which is to be traveled by the vehicle 2 or is recommended to be traveled” (Horita: Description of Embodiments – 41st-43rd paragraph, FIG. 1))
and wherein the proposer is configured to, (“a traveling route decision unit 201 that decides” (Horita: Description of Embodiments – 43rd paragraph, FIG. 1))
Horita does not teach but Fukida teaches:
to arrive at the destination from the predetermined position in an alternative way in place of movement of the vehicle;, (“The in-vehicle device according to the second embodiment has a function of presenting a movement route including a walk to the boarding place of the transportation to the in-vehicle device according to the first embodiment, and the passenger who sees off the vehicle can see off.” (Fukida: Description of Embodiments – 115th paragraph) Examiner Note: The examiner is interpreting the walking to be considered the alternative way in place of movement of the vehicle. Furthermore, the examiner is interpreting the start position of the route to be a predetermined position.)
to head for the destination in the alternative way to the occupant according to, (“The in-vehicle device according to the second embodiment has a function of presenting a movement route including a walk to the boarding place of the transportation to the in-vehicle device according to the first embodiment, and the passenger who sees off the vehicle can see off.” (Fukida: Description of Embodiments – 115th paragraph) Examiner Note: The examiner is interpreting the walking to be considered the alternative way in place of movement of the vehicle.)
acquire weather information indicating weather of an alternative route along which, (“The navigation information detection / determination unit 11 of the in-vehicle device (navigation) 10 acquires the latest weather information of the destination or relay point from the Internet N and transmits it to the interest information update determination unit 110 of the in-vehicle device (individual adaptation) 100d. . The personal adaptation information selection unit 102 acquires the latest weather from the Internet N, the weather at the latest destination or relay location, or the latest weather condition using roadside camera images and / or the own vehicle acquired from other vehicles by inter-vehicle communication.” (Fukida: Description of Embodiments – 152nd paragraph) Examiner Note: The examiner is interpreting the destination or relay point to be the alternative route in this case.)
the occupant heads for the destination in the alternative way and changes the predetermined time, (“The navigation information detection / determination unit 11 of the vehicle-mounted device (navigation) 10 searches for the shortest route to the set destination including walking. Then, the navigation information detection / determination unit 11 transmits the route search result to the notification control unit 103 of the vehicle-mounted device (individual adaptation) 100b. Further, the navigation information detection / determination unit 11 transmits the estimated arrival time to the set destination to the personal adaptation information selection unit 102.” (Fukida: Description of Embodiments – 117th paragraph) Examiner Note: The examiner is interpreting the estimated arrival time to be considered the predetermined time and to be updated/changed based on the alternative shortest route (by walking in this case).)
according to the acquired weather information., (“By analogy with the latest weather conditions” (Fukida: Description of Embodiments – 152nd paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Horita with these above aforementioned teachings from Fukida in order to create a user friendly and effective vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Horita’s travelling control system and device and on-vehicle display device with Fukida’s in-vehicle apparatus as “the necessary information may be acquired in advance using a mobile phone before departure, and a travel plan by vehicle may be made.” (Fukida: Background Information – 2nd paragraph) Therefore, “an in-vehicle device has been proposed for the convenience of occupants including the driver of a vehicle” (Fukida: Background Information – 6th paragraph), thus creating a convenient and user-friendly vehicle control and information processing system and avoiding the complication of continuously checking the mobile phone for updates or estimated times of arrival for example.
Horita in view of Fukida does not teach but Shironaga teaches:
a first acquirer configured to acquire a first arrival time for a vehicle, (“a first time difference acquisition means for acquiring a first arrival time” (Shironaga: Technical Solution – 6th paragraph))
a second acquirer configured to acquire a second arrival time for an occupant of the vehicle, (“A second time difference acquisition means for acquiring a second arrival time” (Shironaga: Technical Solution – 6th paragraph))
comparison between the first arrival time acquired by the first acquirer and the second arrival time acquired by the second acquirer,, (“acquiring a first arrival time difference of each signal transmitted by the transmitter when reaching a first point on the road, and the first time difference acquisition means. A second time difference acquisition means for acquiring a second arrival time difference of each signal transmitted by the transmitter when arriving at a second point after passing the first point, and position information of the transmitter, the first. It is characterized by comprising a specific means for specifying the own vehicle position of the second point based on the information about the point, the first arrival time difference and the second arrival time difference.” (Shironaga: Technical Solution – 6th paragraph) Examiner Note: The examiner is interpreting a comparison to happen between the first and second arrival time differences in order to determine the own vehicle position.)
when the second arrival time acquired by the second acquirer, (“A second time difference acquisition means for acquiring a second arrival time” (Shironaga: Technical Solution – 6th paragraph))
is a predetermined time or more shorter than, (“after a predetermined time has passed” (Shironaga: Disclosure of Invention – 120th paragraph))
the first arrival time acquired by the first acquirer,, (“a first time difference acquisition means for acquiring a first arrival time” (Shironaga: Technical Solution – 6th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Horita in view of Fukida with these above aforementioned teachings from Shironaga in order to create an accurate and efficient vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Horita’s travelling control system and device and on-vehicle display device with Shironaga’s communication system, in-vehicle machine, and transmitter in order “to prevent traffic accidents between vehicles in and near an intersection, or between a vehicle and a pedestrian” (Shironaga: Background Art – 2nd paragraph). As “it is necessary to surely stop the vehicle before the stop line provided near the intersection, and it is necessary to accurately grasp the distance from the vehicle to the stop line” (Shironaga: Disclosure of Invention – 3rd paragraph), combining both Horita and Shironaga would create “a communication system capable of specifying the position of a vehicle traveling on a road with high accuracy” (Shironaga: Technical Field – 1st paragraph).
Regarding Claim 34:
Horita teaches:
An information processing device comprising:, (“information acquisition unit” (Horita: Summary of Invention – 8th paragraph))
to arrive at a destination of the vehicle or a parking lot subsidiary to the destination from a predetermined position in automated driving, (“A parking mode 305 means, for example, a driving behavior state in which the vehicle 2 is parked at a predetermined location in a parking lot or on a road. In the parking mode 305, two types of traveling control, normal traveling control 350 and stopping control 351, are defined. The normal traveling control 350 is a state in which a steering angle or an acceleration or deceleration speed is controlled according to a traveling track for parking” (Horita: Description of Embodiments – 62nd paragraph, FIG. 1-2))
executed by a driving controller that executes automated driving according to, (“there is provided a traveling control system that is mounted on a vehicle and performs traveling control on the vehicle.” (Horita: Summary of Invention – 8th paragraph))
a surrounding situation recognized by a recognizer that is configured to recognize a surrounding situation of the vehicle;, (“based on the externality recognition information received from the externality recognition information acquisition unit” (Horita: Summary of Invention – 8th paragraph))
and a proposer configured to cause an outputter outputting information to output proposal information regarding a proposal, (“The on-vehicle display device 20 is, for example, a display device mounted on the vehicle 2 and includes a processing unit, a storage unit 220, a communication unit 230, a screen input and output unit 240, and an audio input and output unit 250. The form of the on-vehicle display device 20 is not particularly limited, but may be, for example, a navigation device or an external device such as a smartphone connected to a vehicle network by a user of the vehicle 2. The processing unit is configured to include a CPU 200 and a memory such as a RAM and executes a predetermined operation program stored in the storage unit 220 to perform a process of realizing a function of the on-vehicle display device 20. The storage unit 220 is configured to include, for example, a storage device such as an HDD, a flash memory, or a ROM and stores a program to be executed by the processing unit and a data group necessary to realize the system. In the embodiment, the storage unit 220 particularly stores programs such as a traveling route decision unit 201 that decides a route on a road map which is to be traveled by the vehicle 2 or is recommended to be traveled” (Horita: Description of Embodiments – 41st-43rd paragraph, FIG. 1))
wherein the proposer is configured to, (“a traveling route decision unit 201 that decides” (Horita: Description of Embodiments – 43rd paragraph, FIG. 1))
acquire sidewalk information indicating whether there is a sidewalk along the alternative route along which, (“The road map data group 221 of the on-vehicle display device 20 is a collective of data related to a digital road map including information regarding a road network structure, attributes (types of roads, speed limits, movement directions, and the like), shapes (road lane shapes, intersection shapes, and the like), landmarks (traffic signs, paints on road surfaces, and the like), and the like.” (Horita: Description of Embodiments – 44th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the road map data group to include sidewalk information along a plurality of routes including an alternative route based on road shapes and landmarks.)
and cause the outputter to output the proposal information, (“The on-vehicle display device 20 is, for example, a display device mounted on the vehicle 2 and includes a processing unit, a storage unit 220, a communication unit 230, a screen input and output unit 240, and an audio input and output unit 250. The form of the on-vehicle display device 20 is not particularly limited, but may be, for example, a navigation device or an external device such as a smartphone connected to a vehicle network by a user of the vehicle 2. The processing unit is configured to include a CPU 200 and a memory such as a RAM and executes a predetermined operation program stored in the storage unit 220 to perform a process of realizing a function of the on-vehicle display device 20. The storage unit 220 is configured to include, for example, a storage device such as an HDD, a flash memory, or a ROM and stores a program to be executed by the processing unit and a data group necessary to realize the system. In the embodiment, the storage unit 220 particularly stores programs such as a traveling route decision unit 201 that decides a route on a road map which is to be traveled by the vehicle 2 or is recommended to be traveled” (Horita: Description of Embodiments – 41st-43rd paragraph, FIG. 1))
when there is determined to be a sidewalk along the alternative route according to the acquired sidewalk information., (“The road map data group 221 of the on-vehicle display device 20 is a collective of data related to a digital road map including information regarding a road network structure, attributes (types of roads, speed limits, movement directions, and the like), shapes (road lane shapes, intersection shapes, and the like), landmarks (traffic signs, paints on road surfaces, and the like), and the like.” (Horita: Description of Embodiments – 44th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the road map data group to include sidewalk information along a plurality of routes including an alternative route based on road shapes and landmarks.)
Horita does not teach but Fukida teaches:
to arrive at the destination from the predetermined position in an alternative way in place of movement of the vehicle;, (“The in-vehicle device according to the second embodiment has a function of presenting a movement route including a walk to the boarding place of the transportation to the in-vehicle device according to the first embodiment, and the passenger who sees off the vehicle can see off.” (Fukida: Description of Embodiments – 115th paragraph) Examiner Note: The examiner is interpreting the walking to be considered the alternative way in place of movement of the vehicle. Furthermore, the examiner is interpreting the start position of the route to be a predetermined position.)
to head for the destination in the alternative way to the occupant according to, (“The in-vehicle device according to the second embodiment has a function of presenting a movement route including a walk to the boarding place of the transportation to the in-vehicle device according to the first embodiment, and the passenger who sees off the vehicle can see off.” (Fukida: Description of Embodiments – 115th paragraph) Examiner Note: The examiner is interpreting the walking to be considered the alternative way in place of movement of the vehicle.)
the occupant heads for the destination in the alternative way, (“The in-vehicle device according to the second embodiment has a function of presenting a movement route including a walk to the boarding place of the transportation to the in-vehicle device according to the first embodiment, and the passenger who sees off the vehicle can see off.” (Fukida: Description of Embodiments – 115th paragraph) Examiner Note: The examiner is interpreting the walking to be considered the alternative way in place of movement of the vehicle.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Horita with these above aforementioned teachings from Fukida in order to create a user friendly and effective vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Horita’s travelling control system and device and on-vehicle display device with Fukida’s in-vehicle apparatus as “the necessary information may be acquired in advance using a mobile phone before departure, and a travel plan by vehicle may be made.” (Fukida: Background Information – 2nd paragraph) Therefore, “an in-vehicle device has been proposed for the convenience of occupants including the driver of a vehicle” (Fukida: Background Information – 6th paragraph), thus creating a convenient and user-friendly vehicle control and information processing system and avoiding the complication of continuously checking the mobile phone for updates or estimated times of arrival for example.
Horita in view of Fukida does not teach but Shironaga teaches:
a first acquirer configured to acquire a first arrival time for a vehicle, (“a first time difference acquisition means for acquiring a first arrival time” (Shironaga: Technical Solution – 6th paragraph))
a second acquirer configured to acquire a second arrival time for an occupant of the vehicle, (“A second time difference acquisition means for acquiring a second arrival time” (Shironaga: Technical Solution – 6th paragraph))
comparison between the first arrival time acquired by the first acquirer and the second arrival time acquired by the second acquirer,, (“acquiring a first arrival time difference of each signal transmitted by the transmitter when reaching a first point on the road, and the first time difference acquisition means. A second time difference acquisition means for acquiring a second arrival time difference of each signal transmitted by the transmitter when arriving at a second point after passing the first point, and position information of the transmitter, the first. It is characterized by comprising a specific means for specifying the own vehicle position of the second point based on the information about the point, the first arrival time difference and the second arrival time difference.” (Shironaga: Technical Solution – 6th paragraph) Examiner Note: The examiner is interpreting a comparison to happen between the first and second arrival time differences in order to determine the own vehicle position.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Horita in view of Fukida with these above aforementioned teachings from Shironaga in order to create an accurate and efficient vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Horita’s travelling control system and device and on-vehicle display device with Shironaga’s communication system, in-vehicle machine, and transmitter in order “to prevent traffic accidents between vehicles in and near an intersection, or between a vehicle and a pedestrian” (Shironaga: Background Art – 2nd paragraph). As “it is necessary to surely stop the vehicle before the stop line provided near the intersection, and it is necessary to accurately grasp the distance from the vehicle to the stop line” (Shironaga: Disclosure of Invention – 3rd paragraph), combining both Horita and Shironaga would create “a communication system capable of specifying the position of a vehicle traveling on a road with high accuracy” (Shironaga: Technical Field – 1st paragraph).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Horita (U.S. Pub. No. 2017/0113686 A1) in view of Fukida (JP 2010164435 A) in further view of Matsunaga (JP 2009213636 A).

Regarding Claim 27:
Horita in view of Fukida in further view of Shironaga as shown in the rejection above, discloses the limitations of claim 18. Horita further teaches:
The vehicle control system according to claim 18, wherein the proposer is configured to, (“a traveling route decision unit 201 that decides” (Horita: Description of Embodiments – 43rd paragraph, FIG. 1))
[…] and cause the outputter to output the proposal information […], (“In the embodiment, the storage unit 220 particularly stores programs such as a traveling route decision unit 201 that decides a route on a road map which is to be traveled by the vehicle 2 or is recommended to be traveled” (Horita: Description of Embodiments – 41st-43rd paragraph, FIG. 1))
Horita does not teach but Fukida teaches:
[…] when the occupant is assumed to move to the destination or the parking lot in the alternative way […], (“The in-vehicle device according to the second embodiment has a function of presenting a movement route including a walk to the boarding place of the transportation to the in-vehicle device according to the first embodiment, and the passenger who sees off the vehicle can see off.” (Fukida: Description of Embodiments – 115th paragraph) Examiner Note: The examiner is interpreting the walking to be considered the alternative way in place of movement of the vehicle.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Horita with these above aforementioned teachings from Fukida in order to create a user friendly and effective vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Horita’s travelling control system and device and on-vehicle display device with Fukida’s in-vehicle apparatus as “the necessary information may be acquired in advance using a mobile phone before departure, and a travel plan by vehicle may be made.” (Fukida: Background Information – 2nd paragraph) Therefore, “an in-vehicle device has been proposed for the convenience of occupants including the driver of a vehicle” (Fukida: Background Information – 6th paragraph), thus creating a convenient and user-friendly vehicle control and information processing system and avoiding the complication of continuously checking the mobile phone for updates or estimated times of arrival for example.
Horita in view of Fukida does not teach but Matsunaga teaches:
[…] acquire fatigue information indicating an estimation result of fatigue of the occupant […], (“Conventionally, the heart rate of the driver who drives the vehicle is acquired as biometric information, and the driver's condition is estimated based on the acquired biometric information (hereinafter referred to as state estimation) to support the driver's driving. , A state estimation device for determining the degree of fatigue is known” (Matsunaga: Background Art – 2nd paragraph))
[…] when the acquired fatigue information is determined to be equal to or less than a set value., (“and the fatigue increase state referred to here is a state in which the degree of fatigue of the occupant is higher than the predetermined threshold value.” (Matsunaga: Disclosure of Invention – 35th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Horita in view of Fukida with these above aforementioned teachings from Matsunaga in order to create a safe and accurate vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Horita’s travelling control system and device and on-vehicle display device with Matsunaga’s state estimation device as “acceleration (here, including centrifugal force) is frequently applied to the vehicle. In this way, if the driver's biometric information is acquired while the vehicle is being accelerated, the driver's biometric information is also being accelerated, and the accuracy of the acquired biometric information may be reduced.” (Matsunaga: Background Art – 3rd paragraph) Combining both Horita and Matsunaga would “enable the state estimation device to execute the state estimation even when the occupant is accelerated, and to further improve the estimation accuracy of the state estimation” (Matsunaga: Disclosure of Invention – 7th paragraph), therefore promoting and improving the overall safety of the vehicle system.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Horita (U.S. Pub. No. 2017/0113686 A1) in view of Fukida (JP 2010164435 A) in further view of Shironaga (JP 2008216231 A) in even further view of Matsunaga (JP 2009213636 A).

Regarding Claim 29:
Horita in view of Fukida in further view of Shironaga as shown in the rejection above, discloses the limitations of claim 18. Horita further teaches:
The vehicle control system according to claim 18, wherein the proposer is configured to cause the outputter to output at least one of, (“The on-vehicle display device 20 is, for example, a display device mounted on the vehicle 2 and includes a processing unit, a storage unit 220, a communication unit 230, a screen input and output unit 240, and an audio input and output unit 250. The form of the on-vehicle display device 20 is not particularly limited, but may be, for example, a navigation device or an external device such as a smartphone connected to a vehicle network by a user of the vehicle 2. The processing unit is configured to include a CPU 200 and a memory such as a RAM and executes a predetermined operation program stored in the storage unit 220 to perform a process of realizing a function of the on-vehicle display device 20. The storage unit 220 is configured to include, for example, a storage device such as an HDD, a flash memory, or a ROM and stores a program to be executed by the processing unit and a data group necessary to realize the system. In the embodiment, the storage unit 220 particularly stores programs such as a traveling route decision unit 201 that decides a route on a road map which is to be traveled by the vehicle 2 or is recommended to be traveled” (Horita: Description of Embodiments – 41st-43rd paragraph, FIG. 1))
[…] scenery information indicating scenery of the alternative route, sidewalk information indicating whether there is a sidewalk along the alternative route, […], (“The road map data group 221 of the on-vehicle display device 20 is a collective of data related to a digital road map including information regarding a road network structure, attributes (types of roads, speed limits, movement directions, and the like), shapes (road lane shapes, intersection shapes, and the like), landmarks (traffic signs, paints on road surfaces, and the like), and the like.” (Horita: Description of Embodiments – 44th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the landmarks to be equivalent to scenery. Furthermore, the examiner is interpreting the road map data group to include scenery and sidewalk information along a plurality of routes including an alternative route based on road shapes and landmarks.)
Horita does not teach but Fukida teaches:
[…] weather information indicating weather of the alternative route along which […], (“The navigation information detection / determination unit 11 of the in-vehicle device (navigation) 10 acquires the latest weather information of the destination or relay point from the Internet N and transmits it to the interest information update determination unit 110 of the in-vehicle device (individual adaptation) 100d. . The personal adaptation information selection unit 102 acquires the latest weather from the Internet N, the weather at the latest destination or relay location, or the latest weather condition using roadside camera images and / or the own vehicle acquired from other vehicles by inter-vehicle communication.” (Fukida: Description of Embodiments – 152nd paragraph) Examiner Note: The examiner is interpreting the destination or relay point to be the alternative route in this case.)
[…] the occupant heads for the destination in the alternative way, […], (“The in-vehicle device according to the second embodiment has a function of presenting a movement route including a walk to the boarding place of the transportation to the in-vehicle device according to the first embodiment, and the passenger who sees off the vehicle can see off.” (Fukida: Description of Embodiments – 115th paragraph) Examiner Note: The examiner is interpreting the walking to be considered the alternative way in place of movement of the vehicle.)
[…] when the occupant is assumed to move to the destination or the parking lot in the alternative way […], (“The in-vehicle device according to the second embodiment has a function of presenting a movement route including a walk to the boarding place of the transportation to the in-vehicle device according to the first embodiment, and the passenger who sees off the vehicle can see off.” (Fukida: Description of Embodiments – 115th paragraph) Examiner Note: The examiner is interpreting the walking to be considered the alternative way in place of movement of the vehicle.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Horita with these above aforementioned teachings from Fukida in order to create a user friendly and effective vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Horita’s travelling control system and device and on-vehicle display device with Fukida’s in-vehicle apparatus as “the necessary information may be acquired in advance using a mobile phone before departure, and a travel plan by vehicle may be made.” (Fukida: Background Information – 2nd paragraph) Therefore, “an in-vehicle device has been proposed for the convenience of occupants including the driver of a vehicle” (Fukida: Background Information – 6th paragraph), thus creating a convenient and user-friendly vehicle control and information processing system and avoiding the complication of continuously checking the mobile phone for updates or estimated times of arrival for example.
Horita in view of Fukida does not teach but Shironaga teaches:
[…] in addition to the second arrival time. (“A second time difference acquisition means for acquiring a second arrival time” (Shironaga: Technical Solution – 6th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Horita in view of Fukida with these above aforementioned teachings from Shironaga in order to create an accurate and efficient vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Horita’s travelling control system and device and on-vehicle display device with Shironaga’s communication system, in-vehicle machine, and transmitter in order “to prevent traffic accidents between vehicles in and near an intersection, or between a vehicle and a pedestrian” (Shironaga: Background Art – 2nd paragraph). As “it is necessary to surely stop the vehicle before the stop line provided near the intersection, and it is necessary to accurately grasp the distance from the vehicle to the stop line” (Shironaga: Disclosure of Invention – 3rd paragraph), combining both Horita and Shironaga would create “a communication system capable of specifying the position of a vehicle traveling on a road with high accuracy” (Shironaga: Technical Field – 1st paragraph).
Horita in view of Fukida in further view of Shironaga does not teach but Matsunaga teaches:
[…] and fatigue information indicating fatigue of the occupant […], (“Conventionally, the heart rate of the driver who drives the vehicle is acquired as biometric information, and the driver's condition is estimated based on the acquired biometric information (hereinafter referred to as state estimation) to support the driver's driving. , A state estimation device for determining the degree of fatigue is known” (Matsunaga: Background Art – 2nd paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Horita in view of Fukida in further view of Shironaga with these above aforementioned teachings from Matsunaga in order to create a safe and accurate vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Horita’s travelling control system and device and on-vehicle display device with Matsunaga’s state estimation device as “acceleration (here, including centrifugal force) is frequently applied to the vehicle. In this way, if the driver's biometric information is acquired while the vehicle is being accelerated, the driver's biometric information is also being accelerated, and the accuracy of the acquired biometric information may be reduced.” (Matsunaga: Background Art – 3rd paragraph) Combining both Horita and Matsunaga would “enable the state estimation device to execute the state estimation even when the occupant is accelerated, and to further improve the estimation accuracy of the state estimation” (Matsunaga: Disclosure of Invention – 7th paragraph), therefore promoting and improving the overall safety of the vehicle system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.C./Examiner, Art Unit 3667    

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667